OFFICE   OF   THE   AlTORNEY     GENERAL   OF   TEXAS
                                                AUSTIN


~IlmLDc.    MANN
 ,-.-I-




           Eonor&le R. Y. ~&Lmghlln
           colutty Attorllay
           koore County
           x+ao, Texas

           Dear sir:




                     oieare in receipt of
           roqwlstl~ th4 opiriion or %hi
           r0iadng   raota:




                                            1, end they both will be Sn thrlr


                                         rticl.s'2904a axid State that the iB&3&6BdaBt
                                      s and 4olLecbs 8 lEainten4sae tax ior 4uh402
                                      of Qnt Dollar on the 3ne aundr4b WU.ar vilqa-
               .    The tollodng      queatdonu ar4 subaitted for oar oplnfenr
                        "1. 18 th4 above statuts mmdatory or vould thr
                   beys~~tmd4r ths statem4nt of fa4t8, be entltlsd to go to
                   84hOtilWRitho?& paying tu%tion?
Ron. R.'X, hretaughlln, pa64 es



             -2. dst prooedure, in 0886 the Suptmlntcn-
        dent inal8tr bhat they cannot exit!-rschool without
        p6ylllg tuition?"

          It la lppar4nt rr083 your titter that you are ooasonmd
wlth the rtmldenoe of thO8% boyr and are not Sai8lng a quertlou of
the authority of the 88hOGl bard    to ooUaot tultlon from all students
uniformly over elghtean par8 of 4~.      iY6 es6um thet tuition 1.8
sought to be oolhot@& 6o&ely on the basle of their rorid6no6 6~6
th%XWOm   OOlLfiW OU? OpiniOil t0 tbo pW6tiOB Of ~6id%BW.      6OthiB&
herain 6h611 be oon6tru6d 88 sxpn86i~     an opinion upon the que6tioes
r61668 by o6rtaln &mgu6g6 in tb4 486e of Love ~5~ City of h&6
(Sup. ct. lQS1) 40 9. w. (ea) eo.

          Section 1 ot AetB, 1938, 44th L6g18Latur4, p. 851, oh. fe9,
Artiole 2922L (I) Vernon*8 Annotated Civil StattiC66, rMd8 86 iollo*6:

           "The board Of trrtst%e6 Of Uly -00       Qr i&d6 oldent
     6oho0l 8:6tri4t, whether org'a4166d by Gsneral or ! p64i61
     law, uhloh 16vl66 66d coU64t6 a aiat6n66ae         tex for th6
     purpose of srrpplem6~~lng  the available 86hool fund reorlted
     fro& tbo State and aounty *hall admit into the pub118
     8ohoo&i of the dirtriot -66 oi tuition, all penotl6 rho
     are over 61x but ttot,ovor  tuentpone    year8  old at the
     b4&h1&1& Of t&W 84hoh6tiO year,       if euoh p4r6OB Or hi6
     parent8 or 16861 goarbi6n nwfae     *t&In    *ia aomon or
     &d~ependent  6ohool diotrlot.*

          Thi8 identloal &n@mge   ie CeBtained In ~8atiOB 1, Aetl,
1931, 4&d &&latore,     First C6lWA Smdon,    p. 53, Ch. 80, Venwn'6
Annotated Clvll fitditUtO6,hrtioh R904A.

               Artlole 2902, R6vfscrd Civil Statut66, 1985, provide6 86 fol-
loma:

               “An    OhilarM          without ro@lra        to   ootor    over ai2 JB'TB
        of a&e and tmdor &ghteen                   rears ,otage at the bsglnalng of'
        any   6OhOti8tiO       yr,        6hSll    b+3 inOlti6d     I5    th6   @dOl66tfO
        04mvua and     shall                 b6n8fSt6 of the pabllo
                                     be.entitle4      to   ths
        achoal Curds for that you., TLm board of mohool Wustam
        of any alty or tam or indapwdcmt or eoe!8on.8ahool 616trlet
        e&all ads;lt to tb4 bensflts 4S the prrbllo 6ohoole any per6on
        w4r alx and not over twantpome psu6 old at~the bb(ylanlry
        or the 8Ohoh6tiO yeer if 646b person Ol' hi8 parents or
        legal gU8r&f8B rW%&e wttbim 8aid dtfs tom! or d%.8trt@t."
Bon. 2. f. EoIaughlln, page 3



             krtlcle 2904, tievised Civil :;tetutns, i925, .provides
in part:

          “?!#e trU8te68 Of ochools Sfiill have the power to
     admit pupila over end under 8oboI8otlo ago cith8r ln or
     out of the dl8tPict on awh t8lTi8 a6 they o;ay de05 prop-r
     .and   jU8t;   .   .   .*

           Although the doariollo of a tior   is ordfnsylly that or the
pamAt    it 18 u4li e8tabii8bed   ln this jUrl8diOtiOB that for pur-
poses OS attending the pub110 ir4e 8OhOoI8, a minor nay aoqulra a
*re818anoc* 84Qaret8 end apart fro6 that OT the parent6. Ordlnarl ly
a bona fide reeldmce scperate end apart frorb the parants, within the
oonto6qAatioB of our 8ChOO1 ln*s,'la not established by tbe mere .
physical presenoe of the rinor in another dietriot or by hi8 living
tompomrlly in another district ror t40 purpose 0r attending school.
Rowever,. if 8Uch minor ha8 in good faith establlkhsd e substantial
resldeno'e an6 not 18erely an ostensible  ~~sldanoe~for,tho~pu&Os6
or att6ndlng sohool then such ChiI6 is OOB8idOr8d    a6 having e8tbbIiahed
a reeldenoe apart from the parent end entitled to the Beme robool
benefit8 88 other like children in the aiatrlct.

           The general rule was stated $ii'an opinion rendered by this
~Departme&, dated Noveizbar 4, 1905, to?'the Honorable R. B. Cousins,
 State Superlntqdent  OS PubUo ~B8tmOtion8;    88 fO~w8:
     .'- -1r the ohD.dren have wrely an'oeteasible *         riot
     a substantial reeidenoe in the dlstriot; If they r4r8
     8ent to Ftikdale for the sol.6 rmmo8e.~or     even for the
     Win    pWpO80,  and partlelpetl~   l.n the advantages ot the
     public   sOhOol8 of Hockdale, they are not entitled to free .
     tuition.

          "But lr thay WOr4 sent to r86id8 in iiockdals.in good
     faith in order to Civo them suitable homes, with the
     intention on tho part of the futhcr nab of the pereoolr in
     whose care he pIaoed the6, that the ohlldren should reside
     there ponmnently;  lr the eduoatlohal adventages or the
     residence 16 bockdale ware merely inoldental to th8lr
     going there, and other com?iderationa lnduoed tbe rather
     in good faith, to eeleet that place as their hops, I-think
     the chlldron are resldenta.oi bockdale wlthln the maanl8g
     Of th8 aehool la*, and entitled t0 free tuition tberd,
     not*fthstandlng thnt the dOEdOl8 of the father is else-
     where.-

          Each ease oust depend upon It6 own facts, however, based
solely upon the raots and olrau8mtauoo8 stated la your .Ietter, it 16
~0th   R. ii.YioLaugblln, pace 4



our  opinion thet the two boys rsrerrad to hava a substantial re-
614enco in the indepwdent school district and would be ectltled
t.6 attend tha publio free school of nald 4fstrlot upon +Ibesa6ie
ter6.6 al4 conditions as though their parmts were a160 rssidhg
in the di6trlct.

           It ie to be preeuped that thb aohool auprintendent  ~111
comply with the applicable Law when advi6e4 of the rlghteof the
partie6, and for this reason your second r,uestion does not rar;airc
an 'xm8wer.
                                      Youre very truly